DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR § 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

In the present application, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction to one of the following inventions is required:
Group I.  Claims 1 and 4-14 are drawn to a polarizing plate having a specific ratio of shrinkage force of polarizing film to shrinkage force of protective film, classified in CPC class code G02F 2201/54.
Group II.  Claim 2 is drawn to a polarizing plate having a specific relationship between shrinkage force of polarizing film, shrinkage force of protective film, distance between adhesive layer and polarizing film, and distance between adhesive layer and protective film, classified in CPC class code G02F 2202/28.
Group III.  Claim 3 is drawn to a polarizing plate having a specific ratio of shrinkage force of polarizing film to shrinkage force of protective film, and also having a specific relationship between shrinkage force of polarizing film, shrinkage force of protective film, distance between adhesive layer and polarizing film, and distance between adhesive layer and protective film, classified in CPC class code G02F 1/133528.

Lacking Same or Corresponding Special Technical Features
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical features of Groups I, II and III have only the following common elements, which are disclosed in the prior art by U.S. Pat. Appl. Pub. No. 2016/0085006 of Akizuki et al.:

a polarizing film in which a light absorption axis is formed in one in-plane direction (a polarizing plate includes a polarizing film, such polarizing film operating based on absorption and having an absorption axis in a plane of elongation; Abstract and paragraphs [0005], [0010], [0025], [0030], [0042], [0075], [0090] and FIGS. 1-4 of Akizuki);
a protective film formed on one side of the polarizing film (protective film; Abstract of Akizuki); and
a pressure-sensitive adhesive layer formed on the other side of the polarizing film (pressure-sensitive adhesive layer formed at an opposite side from the polarizing film; Abstract of Akizuki);
wherein the total thickness is 200 .mu.m or less (total thickness of 90 µm or less; Abstract of Akizuki).

Thus, there is a lack of unity of invention a posteriori because even though the inventions of Group I, Group II, and Group III all require the combination of technical features listed above, this combination of technical features is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Pat. Appl. Pub. No. 2016/0085006 of Akizuki et al.

Furthermore, there is nothing of record to show that the inventions as claimed to be obvious variants of each other.
Thus, there is a serious search burden on the examiner if such claims are not restricted, for at least the reasons explained above, including with regard to the separate classification and different fields of search for the claims.

Applicant’s Response Information
Applicant is advised that the reply to this requirement to be complete must include:  (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (as recited above).
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephone Call
On 1/31/2022, via telephone, Applicant’s representative informed the Examiner that Applicant has provisionally elected Group I, corresponding to Claims 1 and 4-14.  Claims 2 and 3 (corresponding to Groups II and III) are hereby withdrawn from examination as being drawn to non-elected inventions.  Confirmation of this election must be made in Applicant’s written reply to this Office Action.

Claim Objections
Claim 7 is objected to because of informalities.
Claim 7 recites the phrase:  “The polarizing plate according to any one of claims claim 1”.  It is believed that this phrase was intended to recite:  “The polarizing plate according to 
Appropriate correction is required.

Drawings
The drawings are objected to because they do not satisfy the requirement of satisfactory reproduction characteristics. 
As stated in 37 CFR 1.84(l):  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
In the present case, FIGS. 1-4 contain lines, numbers, and symbols which are not dense and dark, nor uniformly thick and well-defined.  FIGS. 1-4, as originally-filed, appear to be a scan or photocopy of a document, rather than an original document itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the 
Claims 1 and 4 are provisionally rejected on the grounds of non-statutory double patenting as being unpatentable over Claim 13 of U.S. Pat. Appl. No. 17/287,310 of Kim et al. (reference patent application), published as U.S. Pat. Appl. Pub. No. 2021/0356640 (see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 1 and 4 is met by Claim 13 of the patent application, as correlated below.  Note that this rejection is a provisional rejection because the claims of the co-pending application have not yet in fact been issued in a U.S. patent.

Claim Number of Present Application
Claim Element of Present Application
Corresponding Claim Language of U.S. Pat. Appl. No. 17/287,310
1
A polarizing plate comprising:
Claim 13 recites:  A polarizing plate, comprising:

a polarizing film in which a light absorption axis is formed in one in-plane direction
a polarizing film having a light absorption axis formed in one in-plane direction

a protective film formed on one side of the polarizing film
a protective film formed on one side of the polarizing film

a pressure-sensitive adhesive layer formed on the other side of the polarizing film
a pressure-sensitive adhesive layer formed on the other side of the polarizing film

wherein the total thickness is 200 .mu.m or less 
wherein the total thickness of the polarizing plate is 200 .mu.m or less

a ratio of (S.sub.Pro/S.sub.PVA) of a shrinkage force (S.sub.PVA) of the polarizing film in the in-plane direction parallel to the light absorption axis direction and a shrinkage force (S.sub.Pro) of the protective film in the in-plane direction perpendicular to the 




4
wherein the ratio (S/S.sub.Pro) of the shrinkage force (S.sub.Pro) of the protective film in the in-plane direction perpendicular to the light absorption axis direction of the polarizing film and the shrinkage force (S) of the protective film in the in-plane direction parallel to the light absorption axis direction of the polarizing film is in a range of 0 to 20
wherein a ratio (S.sub.P/S.sub.V) of shrinkage force (S.sub.P) in the light absorption axis direction relative to shrinkage force (S.sub.V) in the direction perpendicular to the light absorption axis direction is from 0.9 to 1.5



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US 2015/0276992.
Regarding Claim 1, Park discloses:  A polarizing plate (polarizing plate 1; FIG. 1 of Park) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a polarizing film in which a light absorption axis is formed in one in-plane direction (polarizing film 6 having an absorption axis in one in-plane direction; paragraphs [0029], [0038], [0048] and FIG. 1 of Park);
a protective film formed on one side of the polarizing film (protective film 2 is formed on an upper side of polarizing film 6; FIG. 1 of Park); and
a pressure-sensitive adhesive layer formed on the other side of the polarizing film (pressure-sensitive adhesive layer 7 formed on the other side of polarizing film 6; FIG. 1 of Park);
wherein the total thickness is 200 .mu.m or less (exemplary thicknesses of the polarizing film, protective film, and pressure-sensitive adhesive layer may be 12 µm, 23 µm or 40 µm, and 22 µm, respectively, for a total of 57 µm or 74 µm; paragraphs [0078]-[0081] and FIG. 1 of Park); and
a ratio of (S.sub.Pro/S.sub.PVA) of a shrinkage force (S.sub.PVA) of the polarizing film in the in-plane direction parallel to the light absorption axis direction and a shrinkage force (S.sub.Pro) of the protective film in the in-plane direction perpendicular to the light absorption axis direction is in a range of 0.1 to 5  (a contractive force in the absorption-axial direction of the polarizing film may be 25 to 45 kgf per width of 1 mm, a contractive force in at least one direction [e.g., absorption-axial or transmission-axial] of the first protective film may be 13 kgf or less per width of 1 mm, and a contractive force in at least one direction [e.g., absorption-axial or transmission-axial] of the second protective film may be 13 kgf or less per width of 1 

Regarding Claim 4, Park discloses:  wherein the ratio (S/S.sub.Pro) of the shrinkage force (S.sub.Pro) of the protective film in the in-plane direction perpendicular to the light absorption axis direction of the polarizing film and the shrinkage force (S) of the protective film in the in-plane direction parallel to the light absorption axis direction of the polarizing film is in a range of 0 to 20 (in at least one example, for the first protective film, a contractive force in the absorption-axial direction is 6 kgf per width of 1 mm, and a contractive force in the transmission-axial direction is 7 kgf per width of 1 mm, and thus a ratio of these two numbers is 0.857 [6 kgf/mm divided by 7 kgf/mm = 0.857], and for the second protective film, a contractive force in the absorption-axial direction is 6 kgf per width of 1 mm, and a contractive force in the transmission-axial direction is 6 kgf per width of 1 mm, and thus a ratio of these two numbers is 1.0 [6 kgf/mm divided by 6 kgf/mm = 1.0], and the numbers 0.857 and 1.0 are within the range of 0 to 20; paragraphs [0079], [0080] and FIG. 1 of Park).

Regarding Claim 5, Park discloses:  wherein the shrinkage force (S.sub.PVA) of the polarizing film in the light absorption axis direction is in a range of 0.1N to 15N (a contractive force in the absorption-axial direction of the polarizing film may be 0 to 70 kgf per width of 1 mm, i.e., 0 to 686.47 N per width of 1 mm; paragraph [0048] and FIG. 1 of Park).

Regarding Claim 6, Park discloses:  wherein the protective film is a polyester film (the protective film for the polarizing plate may include a polyethylene terephtalate (PET)-based film; paragraphs [0024], [0053], [0060] and FIG. 1 of Park).

Regarding Claim 7, as best understood, Park discloses:  wherein the thickness of the polarizing film is in a range of from 5 .mu.m to 25 .mu.m (exemplary thickness of the polarizing film may be 12 µm; paragraphs [0078]-[0081] and FIG. 1 of Park).

Regarding Claim 8, Park discloses:  wherein the thickness of the protective film is in a range of 20 .mu.m to 250 .mu.m (exemplary thickness of the protective films may be 23 µm or 40 µm; paragraphs [0078]-[0081] and FIG. 1 of Park).

Regarding Claim 9, Park discloses:  wherein the thickness of the pressure-sensitive adhesive layer is in a range of 5 .mu.m to 100 .mu.m (exemplary thickness of the pressure-sensitive adhesive may be 22 µm; paragraphs [0078]-[0081] and FIG. 1 of Park).

Regarding Claim 10, Park discloses:  further comprising an adhesive layer between the protective film and the polarizing film (adhesive layers 4, 5 between polarizing film 6 and protective films 2, 3; paragraphs [0097]-[0101] and FIG. 1 of Park).

Regarding Claim 12, Park discloses:  further comprising a cured resin layer between the polarizing film and the pressure-sensitive adhesive layer (protective film 3 is formed on a lower side of polarizing film 6, between polarizing film 6 and pressure-sensitive adhesive layer 7, and may comprise at least one of a cycloolefin polymer(COP)-based film, an acryl-based film, a triacetylcellulose (TAC)-based film, a cycloolefin copolymer (COC)-based film, a polynorbornene (PNB)-based film, and a polyethylene terephtalate (PET)-based film; paragraphs [0024], [0053], [0060] and FIG. 1 of Park).

Regarding Claim 13, Park discloses:  wherein the cured resin layer has a thickness in a range of 4 .mu.m to 10 .mu.m (thickness of the protective film may be more than 0 .mu.m to less than 60 .mu.m; paragraph [0068] and FIG. 1 of Park).

Regarding Claim 14, Park discloses:  A display device comprising the polarizing plate of claim 1 (display device, such as LCD, comprising the polarizing plate; Abstract and paragraphs [0007], [0008] of Park).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kunai, US 2016/0313475 (cited in the IDS of 7/23/2020).
Regarding Claim 11, Park does not appear to explicitly disclose:  wherein the adhesive layer has a thickness in a range of 2 .mu.m to 4 .mu.m.
Kunai is related to Park with respect to polarizing plates having protective layer adhered to polarizing film.
Kunai teaches:  wherein the adhesive layer has a thickness in a range of 2 .mu.m to 4 .mu.m (adhesive layer 15, which is between polarizer 5 and protective film 10, has thickness of less than or equal to 2.0 μm, but greater than 0.01 μm; paragraph [0031] and FIGS. 1-3 of Kunai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the adhesive thickness of Kunai for the adhesive of Park because in such range of thickness, a sufficient adhesiveness is obtained, but still enabling a thin polarizing plate suitable for mobile devices, as taught in paragraphs [0004]-[0006], [0031] of Kunai.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872